 1   Stanley A. Zlotoff, State Bar No. 073283
     Attorney at Law
 2   300 S. First St. Suite 215
     San Jose, CA 95113
 3
     Telephone (408) 287-5087
 4   Facsimile (408) 287-7645

 5   Attorney for Debtor

 6

 7

 8                        UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF CALIFORNIA
 9

10
     In re:                         ) Chapter 13
11                                  )
      Loretta Birmingham,           ) Case No. 19-50981 SLJ
12                                  )
               Debtor.              ) Date: May 28, 2020
13                                  ) Time: 10:00 a.m.
                                    )
14                                  )
                                    /
15         REPLY TO JOHN SIKKEMA CONSTRUCTION,INC. OBJECTION TO
                               CONFIRMATION
16
           John Sikkema Construction, Inc.(“Sikkema”) filed an
17
     Objection on May 15, 2020.
18

19         The claim of Sikkema is based on a contract between Jeff

20   Whalen Dairy Farms(“Jeff”) and Sikkema(see Exhibits A through D

21   of Objection).     Neither debtor nor her husband were parties to

22   the contract.     Apparently a dispute arose between Jeff and

23   Sikkema.   Creatively, Sikkema filed a breach of contract lawsuit
24   against Jeff, and for good measure included a cause of action
25   for unjust enrichment against debtor and her husband.



                                             - 1
     Case: 19-50981   Doc# 62   Filed: 05/21/20 Entered: 05/21/20 22:59:35   Page 1 of 2
 1         Debtor did not appreciate that Sikkema held a claim against

 2   her( Sikkema was nothing more than an officious intermeddler to
 3   her), so he wasn’t originally scheduled.            Nevertheless, if
 4
     debtor chooses to object to Sikkema’s claim, it won’t be because
 5
     it was filed after the bar date.          In any event, Sikkema has not
 6
     been prejudiced, because no distributions have yet occurred.
 7
           Sikkema is wrong to allege that the Plan does not propose
 8
     to pay all claims in full.        The fact that the Plan may have
 9
     mistakenly estimated the amount of unsecured claims is not
10
     significant. The Plan computation included Sikkema’s claim, even
11
     though it might later be the subject of a claim objection.
12

13   Moreover, Section 3.02 of the Plan states that the proof of

14   claim, not the Plan will govern the amount of the claim.

15   Dated:    5/21/2020                  /s/Stanley Zlotoff

16

17

18         .
19

20

21

22

23

24

25




                                             - 2
     Case: 19-50981   Doc# 62   Filed: 05/21/20 Entered: 05/21/20 22:59:35   Page 2 of 2
